DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the disclosure on page 2 (see at least line 19) refers to the claims by number.  Applicant is required to amend the specification to remove these references and to incorporate into the disclosure the subject matter of these claims that is necessary to the understanding of the invention.
The abstract of the disclosure is objected to because it contains the legalese “means”.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
5 (see at least page 3, line 9; page 3, line 23; page 6, line 23; page 13, line 2; page 13, line 20); 
7 (see at least page 3, line 11; page 5, line 1; page 5, line 11; page 6, line 24; page 6, line 28; page 6, line 30; page 7, line 6; page 7, line 9; page 7, line 15; and page 7, line 16); 
10 (see at least page 3, line 15); 
27 (see at least page 5, line 12; page 6, line 9; and page 6, line 11); 
B (see at least page 12, line 29; page 13, line 18; page 13, line 19; page 14, line 7; page 14, line 9); 
C (see at least page 13, line 17; and page 14, line 10);

78 (see at least page 13, line 15, and page 13, line 18).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 9 (shown in at least Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it appears that “42” in Figure 5 is pointing to structure inconsistent with the disclosure.  In particular, it appears that 42 in Figure 5 is being .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“angular adjustment means” in claims 2, 4-8, and 14-15 (noting that claim 2 recites sufficient structure to perform the recited function of angular adjustment);
“angular adjustment means” in claim 3 (noting that claim 3 recites sufficient structure to perform the recited function of angular adjustment);
“straight adjustment means” in claims 9-10 (noting that claim 9 recites sufficient structure to perform the recited function of straight adjustment); 
“guiding means” in claims 4-5 (noting that claim 4 recites sufficient structure to perform the recited function of guiding); 
claim 7 (noting that claim 7 recites sufficient structure to perform the recited function of movement/pushing at least one of “said wedges” against “the other of said wedges to tilt said supporting bar around said second axis along a positive direction of rotation”); 
“activation means” in claim 10 (noting that claim 10 recites sufficient structure to perform the recited function of activation/activating); and
“temporary fixing means” in claim 12 (noting that claim 12 recites sufficient structure to perform the recited function of temporary fixing). 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
claims 3-4 (though it is noted that 35 USC 112(f) is uninvoked re this limitation in claim 5 by the recitation of sufficient structure to perform the function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is additionally noted that the term “straight adjustment means” in claim 11 is considered to invoke 35 USC 112(f), despite the recitation in claim 11 that “said straight adjustment means comprise temporary fixing means of said tool onto said supporting bar”, noting that the disclosed temporary fixing means 65 (which temporary fixing means 65 as disclosed, includes the combination of at least one threaded seat 66 formed on the supporting bar 6; at least one slot 67 formed passing through the tool 8 and at least partly elongated along the second axis 7; and at least one threaded stem 68 screwable inside the threaded seat 66 through the slot 67; see Figure 7 and page 11, lines 5-15, for example) is not sufficient structure, in and 
Further Comment(s) on Claim Interpretation
It is noted that independent claim 1 recites: 
wherein said device comprises at least one of:  
angular adjustment means for adjusting said supporting bar, interposed between said main frame and said guiding means and adapted to rotate said supporting bar around a second axis substantially orthogonal with respect to said first axis; and 
straight adjustment means for adjusting said tool with respect to said supporting bar, interposed between said tool and said supporting bar, said straight adjustment means being adapted to adjust the position of said tool along said second axis.

That being said, it is noted that the language “at least one of” encompasses three options:  (A) an arrangement in which the device includes only the claimed angular adjustment means (and does not include the straight adjustment means), (B) an arrangement in which the device includes only the claimed straight adjustment means (and does not include the claimed angular adjustment means), or (C) an arrangement in which the device includes both the claimed angular adjustment means and the claimed straight adjustment means.  
That being said, it is noted that several of the dependent claims refer back to either the angular adjustment means or the straight adjustment means.
For example, claim 2 depends from claim 1 and recites “wherein said angular adjustment means comprise:  at least one pair of wedges coupled to each other of which a first wedge is associated with said main frame and of which a second wedge is associated with said guiding means; movement means of said wedges adapted to push at least one of said wedges against the other of said wedges to tilt said supporting bar around said second axis along a positive direction of rotation”.  That being said, it is noted that claim 2 is thus merely a shorthand way of writing claim 1 in a form in which options (A) and (C) are more specific, i.e., a shorthand way of writing the latter portion of claim 1 as:
wherein said device comprises at least one of:  
angular adjustment means for adjusting said supporting bar, interposed between said main frame and said guiding means and adapted to rotate said supporting bar around a second axis substantially orthogonal with respect to said first axis, wherein said angular adjustment means comprise:  at least one pair of wedges coupled to each other of which a first wedge is associated with said main frame and of which a second wedge is associated with said guiding means; movement means of said wedges adapted to push at least one of said wedges against the other of said wedges to tilt said supporting bar around said second axis along a positive direction of rotation; and 
straight adjustment means for adjusting said tool with respect to said supporting bar, interposed between said tool and said supporting bar, said straight adjustment means being adapted to adjust the position of said tool along said second axis.

	That being said, it is noted that in the event that option (B) (discussed above) is met re claim 1, then claim 2 is merely optional, i.e., in the event that a prior art reference is found having the tool holder device including “straight adjustment means for adjusting said tool with respect to said supporting bar, interposed between said tool and said supporting bar, said straight adjustment means being adapted to adjust the position of said tool along said second axis”, then claim 2 is also met because the device of claim 2 only requires “at least one of” options (A-specific), (B), and (C-specific), and such a piece of prior art meets option (B).  
	A similar situation/discussion, mutatis mutandis, is applicable regarding any of the dependent claims that provide a more specific alternative re the options (A), (B), and (C) from claim 1, such that as long as one of the options (A), (B), and (C) is met by the reference, the reference meets the claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-3, the claim recites “at least one main frame associated with at least one machine adapted to machine at least one workpiece”.  However, it is unclear as set forth in the claim what is being set forth as “adapted to machine at least one workpiece”, i.e., at least one main frame, or at least one machine.  
In claim 1, line 6, it is unclear as set forth in the claim with what “and guiding means…” is intended to go, i.e., “at least one working assembly…comprising”, vs. “movable longitudinally along…”.  
In claim 1, line 6, the claim recites “guiding means of said supporting bar”.  That being said, it is unclear as claimed whether such guiding means are intended to be required to be part of the supporting bar, or are instead intended to be guiding means for guiding the supporting bar.  As per the literal claim language, it appears that the former is what the claim requires.  However, as disclosed, it appears that the latter is intended, noting that the disclosed guiding means 7 (which “7” isn’t labeled in the drawings as noted above) is disclosed as comprising “at least one sleeve 40 fitting in a prismatic manner around the supporting bar 6…” (page 6, lines 30-31), and furthermore, page 7 (lines 2-5) disclosed that “the sleeve 40 comprises a bottom wall 41 substantially opposite and parallel to the lower wall 15 of the main frame 2 and a cover 42 to form a sliding guide for the supporting bar 6”.  See particularly page 6, line 30 through page 7, line 17, for example.  In the event that such is in keeping with Applicant’s intent, Examiner suggests changing “of” to –for guiding--.  A similar situation exists in claim 2 re the limitation “movement means of said wedges…”.  
	There are several positively recited limitations that lack sufficient antecedent bases in the claims.  Examples of this are as follows:  
“said supporting bar” in at least claim 1, each of lines 6, 8, 11, 12-13, 15-16, 16; claim 2, penultimate line; claim 3, line 5; claim 4, each of lines 5 and 8; claim 9, each of lines 4 and 11; claim 11, line 3; claim 12, line 3; and claim 14, each of lines 4, 11, and 14 (previously “at least one…”); 

“said workpiece” in at least claim 1, line 9, and in claim 13, line 3 (previously “at least one…”); 

“said main frame” in at least claim 1, each of lines 4 and 12; claim 2, line 4; claim 3, line 4; claim 4, each of lines 4 and 10; claim 5, line 3; claim 6, line 3; and claim 7, line 3;  (previously “at least one…”); 

“said tool” in at least claim 1, each of lines 15, 16, and 17-18; claim 9, each of lines 9, 11, and 12; claim 10, last line; claim 11, last line; claim 12, line 4; claim 13, line 2;  (previously “at least one…”); 

“said wedges” in claim 2, line 6, as it is unclear whether this is intended to refer to the previously recited “at least one pair of wedges”, which thus recites a range of pairs of wedges, or whether this is instead intended to refer, collectively, to the first and second wedges previously recited in claim 2; 

“the other of said wedges” in claim 2¸ penultimate line, noting that more than two wedges were previously encompassed by the language of claim 2 (noting that “at least one pair of wedges” encompasses plural pairs of wedges, and it is further unclear whether “the other” of said wedges intends to refer to one wedge of one of the “at least one pair” of wedges, or whether such intends to be required to refer to one of the first wedge or the second wedge previously recited; 

“said positive direction of rotation” in claim 3;

“said working assembly” in at least claims 3, 4, and 14 (previously “at least one…”); 

claim 3, lines 4-5; claim 4, lines 4-5 and 9; and claim 5, line 2 (previously “at least one…”); 

“said sleeve” in at least claim 4, line 9; claim 4, line 10; claim 5, lines 4-5, as well as a further occurrence in line 5; (previously “at least one…”); 

“said negative direction of rotation” in claims 5 and 14; 

“the movement of said first wedge to press against said second wedge” in claim 6 (noting that no such movement of said first wedge to press against said second wedge was previously clearly recited);

“the movement of said second wedge with respect to said guiding means” as set forth in claim 8 (noting that no such movement of said second wedge with respect to said guiding means was previously clearly recited); 

“said housing” in at least claim 9, line 7; claim 10, each of lines 5 and 6 (previously “at least one…”); 

“said sliding body” in at least claim 9, each of lines 9 and 10; claim 10, each of lines 6 and 8 (previously “at least one…”); 

“the sliding of said tool along said second axis” as set forth in at least claim 9, last line, noting that no sliding that is of the tool along said second axis was previously recited, and it is unclear whether or not such is intended to refer to the position adjustment of the tool along the second axis (as recited in the last two lines of claim 1), given that such position adjustment was not previously recited as a “sliding” of the tool;   

“said eccentric body” as set forth in at least claim 10, lines 4-5, and plural occurrences in line 7 (previously “at least one…”); 

“said fork” in at least claim 10, line 8 (previously “at least one…”); 

“said threaded seat” in at least claim 12, line 6 (previously “at least one…”);

“said slot” in at least claim 12, line 6 (previously “at least one…”); 

“said rotor” in at least claim 14, lines 10 and 13 (previously “at least one…”);  

“said working portion” in at least claim 14, line 10 (previously “at least one…”); 

“said recovery portion” in at least claim 14, lines 13-14 (previously “at least one…”); 

“said bearing” in at least claim 15, penultimate line (previously “at least one…”); 

claim 15; and 

“said rotor” in at least claim 15 (noting that claim 15 depends from claim 2). 

This is not meant to be an all-inclusive list of such occurrences.  Applicant is required to review the claims and correct any other such occurrences of limitations lacking sufficient antecedent basis.   
In claim 3, the claim recites “wherein said angular adjustment means comprise at least one balancing assembly of said working assembly interposed between said main frame and said guiding means, said balancing assembly being adapted to rotate said supporting bar around said second axis along a negative direction of rotation opposite to said positive direction of rotation”. That being said, it is unclear as claimed whether such balancing assembly is/are intended to be required to be part of the working assembly, or is/are instead intended to be a balancing assembly for balancing the working assembly.  As per the literal claim language, it appears that the former is what the claim requires.  However, as disclosed, it appears that the latter is intended, noting that the disclosed balancing assembly 39 (which includes at least one elastic element 49, as disclosed on at least page 8, lines 4-21, for example) is provided to balance the working assembly 5 (which as disclosed and claimed re at least claim 1, includes element 6, and potentially includes guiding means 7, though such is unclear as noted re a separate rejection of claim 1 above under 35 USC 112(b)).  In the event that such is in keeping with Applicant’s intent, Examiner suggests changing “of” to –for balancing--.  The same situation exists in claim 4.  
In claim 3, the claim recites “at least one balancing assembly of said working assembly interposed between said main frame and said guiding means”.  However, it is unclear as set forth in the claim with what “interposed between said main frame and said guiding means” is intended claim 4.  
In claim 4, the claim recites “at least one sleeve fitting in a prismatic manner around said supporting bar”.  However, it is unclear how or in what regard the fitting of the sleeve around the supporting bar is to be considered to occur “in a prismatic manner” as claimed.  The same issue exists in claim 6 re the limitation “wherein said wedge is associated in a prismatic manner with said main frame…”.  
In claim 4, the claim recites “said second wedge being associated with said sleeve and said balancing assembly being interposed between said sleeve and said main frame”.  However, it is unclear as claimed whether the claim intends to recite that the second wedge is associated with both the sleeve and the balancing assembly, or whether “and said balancing assembly being interposed between said sleeve and said main frame” is a separate limitation from “said second wedge being associated with said sleeve and said balancing assembly”.  In the event that the former is intended, it is noted that “said balancing assembly being interposed between said sleeve and said main frame” lacks sufficient antecedent basis in the claim, as no such balancing assembly that was so interposed was previously recited in the claim.  
In claim 6, the claim recites “wherein said first wedge is associated in a prismatic manner with said main frame”.  However, it is unclear how or in what regard the action of the first wedge being “associated” with the main frame is to be considered to occur “in a prismatic claim 8 re the limitation “wherein said second wedge is associated in a prismatic manner with said guiding means…”.  
In claim 6, the claim recites “wherein said first wedge is associated in a prismatic manner with said main frame to allow the movement of said first wedge to press against said second wedge”.  However, it is unclear how or in what regard a movement, per se, is to be considered to “press against said second wedge”, as presently claimed, as opposed to, for example, the first wedge itself pressing against the second wedge.  
	In claim 9, line 5, it is unclear as claimed whether “substantially” is intended to only go with the first occurrence of the term “parallel”, or whether “substantially” is also intended to go with the second instance of “parallel” in line 5.  
In claim 9, the claim recites “activation means of the sliding of said sliding body…”.  That being said, it is unclear how or in what regard the activation means, i.e., an object, is to be considered to be part of an action, i.e., the claimed “sliding of said sliding body”, as per the literal claim language.  In the alternative, it is unclear as claimed whether such language instead intends to refer to activation means for the sliding.  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider changing “activation means of the sliding…” to –activation means for activating the sliding…--.  
	In claim 9, line 10, the claim recites “activation means of the sliding of said sliding body which are interposed…”  However, it is unclear as set forth in the claim to what “which” is intended to refer, i.e., activation means, said (at least one) sliding body, etc.  Additionally, via the use of the plural “are”, it is unclear as claimed whether the claim intends to require plural ones of to whatever “which” is intended to refer, i.e., plural activation means, plural sliding bodies, etc.  
claim 10, there is no clear axis or frame of reference for determining what is meant by “eccentric”, i.e., eccentric with respect to what axis or frame of reference?  Thus, it is unclear how it is to be determined whether a given body is an “eccentric” body or not, noting that all objects in space are “eccentric” with respect to some axis or frame of reference.  
In claim 11¸ the claim recites “wherein said straight adjustment means comprise temporary fixing means of said tool onto said supporting bar”.  However, it is unclear as set forth in the claim whether the claim intends (as it literally recites) for the temporary fixing means to be part of the tool, or whether the claim intends (as disclosed) for the temporary fixing means to be for (fixing) the tool onto the supporting bar.  In the event that the latter is in keeping with Applicant’s intent, Examiner suggests changing “temporary fixing means of” to –temporary fixing means for fixing--.
In claim 13, the claim recites “wherein said tool comprises at least one cavity in which at least one machining insert of said workpiece is accommodated”.  However, it is unclear as set forth in the claim whether the claim intends (as it literally says) for the machining insert to be part of the workpiece, or rather, whether the claim instead intends “of said workpiece” to indicate that the at least one machining insert is for machining the workpiece.  If, as it appears from the specification, the latter is intended, Examiner suggests changing “at least one machining insert of” to –at least one machining insert for machining--.
In claim 14, line 6, it is unclear as set forth in the claim what is being set forth as “and comprising at least one lateral wall…”, i.e., the “at least one rotor”, or “said device”.  
In claim 14, lines 7-8, the claim recites “and with at least one substantially semicircular recovery portion”.  However, it is unclear as set forth in the claim what is being set forth as being 
In claim 14¸ lines 8-9, the claim recites “and having a lower recovery radius than said working radius”.  It is unclear as set forth in the claim what is being set forth has having “a lower recovery radius than said working radius”, i.e., the substantially semicircular recovery portion, the at least one lateral wall, the at least one rotor, the device, etc.  Additionally, it is unclear as claimed whether “lower” is intended to refer to a value that is less than that of the working radius, or whether such is intended to refer to a height position of the recovery radius (as compared to a height position of the working radius).  If, as it appears from the specification, the former is intended, Applicant may wish to use language such as “smaller”, rather than “lower”.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-15, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 550,004 to Morton et al. (hereinafter, “Morton”).
A discussion follows on one (or more) interpretation(s) of the reference with respect to the present claims.  Note that such is not the only interpretation of the reference that is applicable to various ones of the present claims, but is merely one example of an applicable interpretation(s).  

The device includes at least one “working assembly” that is “associated with” (as broadly claimed) the main frame 1, which working assembly includes a supporting bar, such as, for example, element 2 (see Figure 1), that is movable longitudinally along a first axis (i.e., an axis extending in the horizontal left/right direction re Figure 1).  See Figures 1-2, as well as at least page 2, line 13 through page 3, line 83 and page 4, lines 85-95, for example, noting the discussion of the ram/supporting bar (2) being a reciprocating ram, and also particularly noting the horizontal longitudinal configuration of the toothed racks cut into the lower edges of the ram 2, shown in Figures 1-2, and discussed in at least page 2, lines 22-28, for example, used to move the ram 2 back and forth in the horizontal left/right direction (along a “first axis”) re Figures 1-2.  Additionally, Morton teaches “guiding means” that (as the claim language is best understood in view of the above issues re 35 USC 112(b)) guide the support bar/ram 2 as 2 moves “longitudinally” along the first axis.  For example, the aforementioned rack arrangement at the bottom of 2 serves to guide 2 longitudinally along the first axis, and is thus an equivalent to the claimed “guiding means”.  
Additionally, Morton teaches a tool “associated with” (at least as broadly claimed) the supporting bar 2 and adapted to machine a workpiece (such as 6).  For example, the tool claim 13) in a “cavity” of the block 93 and/or 100 of the tool, is considered the claimed “tool”.  (Alternatively, attention is directed to the alternative embodiment of tool shown in Figures 22 and 24, including at least tool holder 106 as well as the tool insert (re claim 13) 109 that is received in a cavity 108 of the tool; see Figures 22, 24, and also at least page 4, lines 54-77, for example).  

[AltContent: textbox (Interiorly threaded portion of 78 re page 3, lines 104-106)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    416
    227
    media_image1.png
    Greyscale

[AltContent: textbox (Tool insert)]
 
Additionally, Morton teaches a “straight adjustment means” for adjusting the tool with respect to the supporting bar 2, which straight adjustment means is interposed between the tool claim 9, the “straight adjustment means” comprise a housing (including, for example, block 78, or block 78 in combination with 96, 96, for example; see Figure 7, Figure 8, Figure 1; Figure 22) that is “formed on”/located on the supporting bar/ram 2 (see Figures 1, 7, 8, 22, and also at least page 3, line 104 through page 4, line 23, and particularly page 3, lines 104-106, for example).  The housing 78 or 78+96+96 includes a pair of straight guiding edges (of the dovetail portion of 78 shown in Figure 8 and described in at least page 3, lines 118-129, for example, which straight guiding edges are labeled in the annotated reproduction of Figure 8 below as straight guiding edges A1 and A2) that are substantially parallel to each other (in that they both A1, A2 extend vertically re Figures 1, 7, 22, which is the direction perpendicular to the plane of Figures 8 and 24) and parallel to the second (vertical re Figures 1, 6-7, and 22; perpendicular to the plane of each of Figures 8 and 24) axis.  A sliding body 82 is accommodated “inside” the housing 78 (at least in the inside area between surface Q, labeled below, and surface A1, for example) or 78+96+96 (see Figure 8) and guided in contact with the labeled straight guiding edges A1, A2 to slide “along” the aforedescribed second axis (vertical re Figures 1, 6-7 and 22; which is the direction perpendicular to the plane of Figures 8 and 24).  “Activation means” (screw 83; handwheel 85) activate the sliding of the sliding body 82 and the aforedescribed tool (which is at least ultimately attached to 82; see at least Figures 7, 22, 1, 8, and 6, as well as page 3, line 104 through page 4, line 2, as well as page 4, lines 24-40, for example).  

[AltContent: textbox (Q)][AltContent: arrow][AltContent: textbox (Straight guiding edge A1)][AltContent: textbox (Straight guiding edge A2)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    468
    299
    media_image2.png
    Greyscale

The “activation means” 83/85 are “interposed between” the supporting bar 2 and the tool.  See Figure 8, noting that page 3, lines 104-106 indicate that the head of ram/supporting bar 2 is received by the interiorly threaded portion, labeled above in the annotated reproduction of Figure 7, of element 78, which interiorly threaded portion of 78 is located directly below plug 79 as shown in Figure 7.  That said, looking at Figure 8, thus interiorly threaded portion 78 is spaced from element 79 shown in Figure 8 in the direction perpendicular to the plane of Figure 8, noting that Figure 8 is a sectional view along line x2-x2 of Figure 7, as per at least page 1, lines 31-32, for example.  Furthermore, the aforedescribed tool is located to the left of 83 re Figure 7, which is below 83 re Figure 8.  See Figures 8, 7; see also Figure 22.  See also page 3, line 104 through page 4, line 23, for example.  Thus, the activation means 83/85 is “interposed between” (in the 
Regarding claim 11, alternatively, the element labeled above as the “tool insert” in the annotated reproduction of Figure 7 can be considered the claimed tool.  The straight adjustment means additionally includes temporary fixing means including, for example, set screw 92 (Figure 7 and page 4, lines 13-19, for example), for temporary fixing of the tool (above-labeled tool insert) at least ultimately onto the supporting bar 2.  
Alternatively, regarding claims 11-12, considering the tool to include, for example, at least blocks 93 and 100, as well as binder 102, for example, and the above-labeled “tool insert” (see Figures 1, 6-8), the straight adjustment means comprise temporary fixing means for “fixing” the aforedescribed tool at least ultimately (via intervening structure) onto the supporting bar/ram 2.  In particular (re claim 12), Morton teaches at least one threaded seat 104 (note that page 4, lines 20-23 indicates that 104, 104 are tapped) that is (at least ultimately, via intervening structure) formed “on” the supporting bar 2 (Figures 1, 6-8).  Additionally, at least one slot is inherently provided in 102, noting that bolts 103, 103 pass through 102 into respective tapped/threaded holes at 104, 104.  See Figures 7, 1, 6, 19 and at least page 4, lines 3-23, and particularly lines 20-23.  Additionally, that slot has a dimension in the direction of the second axis (which second axis is vertical with respect to Figure 7, as discussed previously), and is thus “at least partly elongated along said second axis”, as broadly claimed.  See Figures 7 and 19, noting the size, shape, and configuration of bolts 103, the holes tapped at 104, and the element 102.  See also page 4, lines 20-23.  Additionally, Morton teaches at least one threaded “stem” 103, 103 screwable inside said threaded seat at 104, 104 through the slot in 102.  See Figure 7, Figure 19, Figure 6, Figure 1, and page 4, lines 20-23, for example.  
claim 2, as well as each of claims 4-8 and 14-15 which depend in a manner so as to include all of the limitations of claim 2, as well as claim 3, it is noted that (as discussed previously under the heading “Further Comment(s) on Claim Interpretation” set forth above) independent claim 1 sets forth three different alternative options (due to the “at least one of” language in line 10 thereof).  In particular, it is noted that the language “at least one of” in claim 1 encompasses three options:  
(A) an arrangement in which the device includes only the claimed angular adjustment means (and does not include the straight adjustment means), 
(B) an arrangement in which the device includes only the claimed straight adjustment means (and does not include the claimed angular adjustment means), or 
(C) an arrangement in which the device includes both the claimed angular adjustment means and the claimed straight adjustment means.  
	That being said, it is noted that each of dependent claims 2-8 and 14-15 merely add further limitations re the angular adjustment means (i.e., A-specific), and thus, are merely a shorthand way of writing a claim that includes one of:  option A-specific, option B, or option C-specific (which is constituted by B in combination with A-specific).  That being said, each of claims 2-8 and 14-15 are thus met by virtue of option B (re the straight adjustment means”) being met by Morton, as just discussed.  (See also the above discussion under the heading “Further Comment(s) on Claim Interpretation” for further).  Note that it is not necessary, as presently claimed, to meet the A-specific limitations (reciting further details of the angular adjustment means) recited in each of claims 2-8 and 14-15.
Claims 1 and 9-13, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 1167625 B (hereinafter, “DE ‘625”).
It is noted that a machine translation of DE ‘625 is being made of record.  Attention is directed to that machine translation re any references herein to paragraph numbers, page numbers, line numbers, or the like.
DE ‘625 teaches a tool holder device (Figures 1-5) capable of performing “broaching” (insofar as the presently-disclosed invention is so capable of performing “broaching”) and slotting (simply by providing relative movement between the tool tip 13 and/or tool 23 and a workpiece in a manner such that 13 and/or 23 provide a slot in the workpiece; see paragraphs 0001 and 0007, for example).  The tool holder device includes at least one main frame, such as, for example, 2, that is “associated with” at least one machine (see Figures 1-2) adapted to machine at least one workpiece.  See Figures 1-2 and also at least paragraph 0012, for example.  Additionally, at least one working assembly is associated with the main frame 2, which working assembly comprises at least one supporting bar 7 that is movable longitudinally (simply by rotating screw spindle 5 via square 6; see Figures 1 and 4, as well as paragraph 0012, for example) along a first axis (i.e., the longitudinal axis of 5).  Additionally, DE ‘625 teaches guiding means 4 for (as best understood given the above-described issues with respect to 35 USC 112) guiding the supporting bar 7 longitudinally along the aforedescribed first axis.  See Figure 1 and paragraph 0012.  
At least one tool is associated with the supporting bar 7, and is adapted to machine a workpiece.  In particular, as shown in Figure 1, a tool, including rod-shaped tool holder 12 and steel 13 provided therein, is “associated with” the supporting bar 7 (such as by being attached 
DE ‘625 additionally teaches “angular adjustment means” considered to be equivalent to the presently-disclosed angular adjustment means, which angular adjustment means include at least worm wheel 16, screw 15, spindle 14, and square 18 or handwheel/handcrank for rotating 14.  See Figures 4-5 and at least paragraphs 0012, 0016, 0018, and the machine translation of at least claims 1-3 of DE ‘625.  The aforedescribed angular adjustment means (16+15+14+18) serve to adjust the supporting bar 7, are interposed “between” (at least in the horizontal left/right direction re Figure 4, for example) the main frame 2 and the guiding means 4 (see Figures 1, 4, 5).  Alternatively, it is noted that the angular adjustment means 16+15+14+18 are interposed “between” the guiding means 4 and a left side of the main frame 2 with respect to Figure 5, for example.  See Figures 1, 5, and 4, for example.  
The angular adjustment means 16+15+14+18 is adapted to rotate the supporting bar 7 around a second axis X that is substantially orthogonal with respect to the aforementioned first axis (that extends in the longitudinal direction of screw spindle 5).  See Figure 5, for example.  
Regarding claim 13, the tool 12 (re Figure 1) includes a cavity in which a machining insert 13 is accommodated (see Figure 1 and paragraph 0015, for example).  Alternatively, the tool (including at least 20+21+22+23) of Figures 3-5 comprises a cavity in which machining insert 23 is accommodated.  See Figures 3-5 and paragraph 0019, for example.  
Regarding each of claims 9-12, it is noted that (as discussed previously under the heading “Further Comment(s) on Claim Interpretation” set forth above) independent claim 1 sets forth claim 1 encompasses three options:  
(A) an arrangement in which the device includes only the claimed angular adjustment means (and does not include the straight adjustment means), 
(B) an arrangement in which the device includes only the claimed straight adjustment means (and does not include the claimed angular adjustment means), or 
(C) an arrangement in which the device includes both the claimed angular adjustment means and the claimed straight adjustment means.  
	That being said, it is noted that each of dependent claims 9-12 merely add further limitations re the claimed straight adjustment means (i.e., B-specific), and thus, are merely a shorthand way of writing a claim that includes one of:  option A, option B-specific, or option C-specific (which is constituted by A in combination with B-specific).  That being said, each of claims 9-12 are thus met by virtue of option A (re the angular adjustment means”) being met by DE ‘625, as just discussed.  (See also the above discussion under the heading “Further Comment(s) on Claim Interpretation” for further).  Note that it is not necessary, as presently claimed, to meet the B-specific limitations (reciting further details of the straight adjustment means) recited in each of claims 9-12 to meet each of these claim, because each of these claims is already met by virtue of alternative option A being met by DE ‘625.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
June 16, 2021